Order denying plaintiff’s motion for an order vacating dismissal of the complaint and the judgment entered thereon and restoring the action to the trial calendar, affirmed, with ten dollars costs and disbursements. In our opinion, after examination of the records of the testimony adduced upon the two former trials, plaintiff is without a meritorious cause of action. The medical testimony as to the cause of death is pure conjecture and discloses an admission that a condition of arteriosclerosis contributed thereto. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.